Citation Nr: 0518006	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-02 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for irritable bowel syndrome, rated as 
10 percent disabling. 

2.  Entitlement to an increased rating for chronic low back 
pain, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to May 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran's irritable bowel syndrome has been 
manifested primarily by irregular bowel movements with 
intermittent diarrhea and constipation accompanied by more or 
less constant abdominal distress.

3.  The veteran's service connected lumbar disability is 
manifested by limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less.

4.  A surgical scar associated with service connected back 
surgery is mildly symptomatic.




CONCLUSIONS OF LAW

1.  The criteria for an original rating of 30 percent for 
irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.114, 
Diagnostic Code 7319 (2004).

2.  The criteria for an evaluation of 40 percent, but no 
higher, for chronic low back pain have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003-5010, 5289, 5292, 5293, 5295 (2003) (as 
amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002), Diagnostic 
Codes 5237, 5242, 5243 (as codified at 68 Fed. Reg. 51,454 
(Aug. 27, 2003)).

3.  The criteria for a separate 10 percent rating, but not 
higher, for a mildly symptomatic scar have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. part 4, Diagnostic 
Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's December 2002 statement of the case 
(SOC), and a October 2003 supplemental statement of the case 
(SSOC) as to the criteria for rating the disabilities at 
issue.  The SOC contained the full text of 38 C.F.R. § 3.159.  
In addition, in letters, dated in April 2001 and October 2003 
(hereinafter "VCAA letters"), the RO notified the appellant 
of the information and evidence the RO would obtain and the 
information and evidence the appellant was responsible to 
provide.  

The October 2003 VCAA letter addressed a claim for 
entitlement to service connection for irritable bowel 
syndrome (IBS); whereas, the appeal, in pertinent part, 
concerns the assigned evaluation.  While claims of 
entitlement to higher initial evaluations are downstream 
issues from the issues of entitlement to service connection, 
Grantham v. Brown, 114 F.3d 1156 (1997), VA's General Counsel 
has held that a VCAA notice is not required for such 
downstream issues, and that a United States Court of Appeals 
for Veterans Claims (Court) decision suggesting otherwise was 
not binding precedent. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(2004).  The Board is bound by this opinion.  38 U.S.C.A. § 
7104(c) (West 2002). 

The Board concludes that the discussions in the VCAA letter, 
the RO's decision, the SOC and the SSOC, adequately informed 
the appellant of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Regarding the content of the VCAA letter, the Board notes 
that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.

In this case, in the VCAA letters, the appellant was notified 
that VA would make reasonable efforts to help him to obtain 
all records held by Federal agencies, to include service 
medical or other military records, as well as medical records 
at VA hospitals, and records from any non-Federal sources 
that he identified.  He was notified that it was still his 
responsibility to make sure that the non-Federal records were 
received by VA.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.159(c)(1-3).  Additional evidence was subsequently 
associated with the claims file.

The contents of the VCAA letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See Pelegrini II, at 120.  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

As noted in Pelegrini II, the plain language of 38 U.S.C.A. § 
5103(a) requires that this notice be provided relatively soon 
after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  In this case VCAA notification did predate the 
adjudication of the issues perfected on appeal.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

Moreover, in reviewing AOJ determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  There simply is no "adverse determination" for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In addition, after the last VCAA letter was sent, the case 
was readjudicated and a Supplemental Statement of the Case 
was provided in July 2004 to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service, VA, and non-VA medical records.  
The veteran has been afforded VA examinations, and available 
private treatment records have also been obtained and 
associated with the claims file.  The Board also observes 
that while the record suggests that veteran may have visited 
a private physician, Dr. P.C.B., in 2003 for his service 
connected back disability, treatment records for the period 
from April 2001 to February 2004, recently received from that 
physician, did not include any records from 2003.  There is 
no medical evidence in the claims file which contradicts the 
most recent VA findings from April 2004 or diagnosis in any 
report.  Accordingly, there is no basis to find that the 
veteran's examination was inadequate, or that a remand for a 
new examination is required.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 

II.  Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).  The United States Court of 
Appeals for Veterans Claims (hereinafter, "Court") has held 
that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue beyond that set forth below. 

Irritable Bowel Syndrome (IBS)

The veteran's IBS is evaluated pursuant to Diagnostic Code 
7319.  Under those diagnostic criteria, mild impairment, 
manifested by disturbances of bowel function with occasional 
episodes of abdominal distress, is noncompensable; a 10 
percent disability rating is awarded for moderate impairment, 
with frequent episodes of bowel disturbance with abdominal 
distress; and a 30 percent disability rating is awarded for 
severe impairment, manifested by diarrhea, or by alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114.

Service medical records reflect the veteran was seen on 
multiple occasions with complaints of abdominal pain, nausea, 
vomiting, constipation, and diarrhea.  Irritable bowel 
syndrome was diagnosed in December 1990.  The veteran 
underwent an appendectomy in September 1993.  Private 
outpatient treatment reports from 2001 show the veteran seen 
with complaints of abdominal bloating, gas, and alternating 
constipation and diarrhea.  Initial assessment was spastic 
colon/irritable bowel.  An upper GI and small bowel series 
along with laboratory studies in March 2001 were normal.  On 
follow-up the following month, he reported the same 
complaints.  On examination, weight was 196, the abdomen was 
soft with mild epigastric tenderness, and no rebound, 
guarding, or masses were noted. Bowel sounds were positive.  
There was no weight loss.  Diagnosis was irritable bowel 
syndrome.  Abdominal ultrasound in May 2001 was normal.

On VA examination in January 2002, the veteran reported that 
soon after his appendectomy, he started having frequent bowel 
movements.  He reported 6-8 bowel movements in the early 
morning and 1-2 in the evenings.  He denied a history of 
cramping or blood in his stools.  Examination revealed slight 
tenderness to palpation in both lower quadrants of the 
abdomen.  Impression, in pertinent part, was irritable bowel 
syndrome.  The veteran reported being late to work on 
numerous occasions due to his early morning bowel movements.  
The veteran stated in a July 2002 statement that he would be 
terminated from employment if he were late six more times.  

The veteran was afforded a VA examination in April 2003, at 
which time he reported that it took 3-4 hours each morning to 
evacuate his colon.  Examination found tenderness in the mid 
abdomen area with pulsating aorta.  Bowel sounds were active.  

Although he reported not being on any medication for the 
condition, he reported more or less constant abdominal 
distress at his hearing before the undersigned.  Once on the 
job, however, he was ordinarily able to function fairly well 
so long as he exercised caution with his diet.  The veteran's 
irritable bowel syndrome has been manifested primarily by 
irregular bowel movements with intermittent diarrhea and 
constipation accompanied by abdominal distress.  In this 
regard, the Board accepts the veteran's statements concerning 
the degree of his disablement in these regards to be 
credible.

On the one hand, the fact that the veteran does not need to 
take medication for the condition suggests a less severe 
condition.  However, the benefit of the doubt rule is a 
unique standard which is applicable to claims before the VA.  
In essence, the rule provides that, where there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving the issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In determining whether the statutory 
right to the benefit of the doubt applies, a determination as 
to the balance of all the evidence must be made.  The benefit 
of the doubt rule only applies if it is found that the 
evidence is in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 
61 (1991).  

With application of the foregoing standard together with the 
clinical findings and the veteran's testimony concerning the 
severity of his IBS condition, the Board finds that the 
veteran's condition approximates the criteria for a severe 
impairment, i.e. 30 percent evaluation, which is the maximum 
schedular allowance contemplated by the applicable rating 
criteria.

Low Back Disability

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new disc 
regulations").  Further, the remaining spinal regulations 
were amended in September 2003. See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) ("new spinal regulations").  The Board will 
hereafter designate the regulations in effect prior to the 
respective amendments as the "old disc regulations" and the 
"old spinal regulations."

The timing of this change requires the Board to first 
consider the claim under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran contends that his back is worse than currently 
evaluated.  The RO initially rated his low back disability 
under the pre-amended DC 5292 (limitation of motion).  The 
Board will also consider Diagnostic Codes 5003, 5010, 5289, 
5293, and 5295, for arthritis, lumbar ankylosis, 
intervertebral disc syndrome, and lumbosacral strain under 
the pre-amended regulations, in addition to Diagnostic Codes 
5237, 5238, 5242, and 5243 for lumbosacral strain, spinal 
stenosis, degenerative arthritis of the spine, and 
intervertebral disc syndrome under the amended regulations.

Old Disc and Spinal Regulations.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  These regulations have not been amended.

Under the previous Diagnostic Code 5289, unfavorable 
ankylosis of the lumbar spine warranted a 50 percent 
evaluation, and favorable ankylosis warranted a 40 percent 
evaluation.  Slight limitation of motion of the lumbar 
segment of the spine warranted a 10 percent evaluation under 
Diagnostic Code 5292.  A 20 percent evaluation required 
moderate limitation of motion; while a 40 percent evaluation, 
the highest given under this code, required severe limitation 
of motion.

Under the old Diagnostic Code 5293, a noncompensable 
evaluation was warranted for postoperative, cured 
intervertebral disc syndrome.  A 10 percent evaluation was 
warranted upon a showing of mild intervertebral disc 
syndrome, while a 20 percent evaluation required moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

Under former Diagnostic Code 5295, a noncompensable 
evaluation was warranted upon a showing of slight lumbosacral 
strain with subjective symptoms only, while a 10 percent 
evaluation would be assigned with characteristic pain on 
motion.  A 20 percent evaluation was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation, the highest 
award under this code, required severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, and positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation was 
also warranted if only some of these manifestations were 
present if there was also abnormal mobility on forced motion.

New Intervertebral Disc Regulations.

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. The rating schedule for 
intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 	60 percent

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
. . . 	40 percent

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
. . . 	20 percent

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 	10 percent

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

New Spinal Regulations.

Further, under the new spinal regulations, now found at 
Diagnostic Code 5235 to Diagnostic Code 5243, the Board is 
directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine as follows:

General Rating Formula for Diseases and Injuries of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease  Unfavorable 
ankylosis of the entire spine . . .	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine . . . 
50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine . . . 30 
percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis . . . 
20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height . . . 10 percent

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 5236 Sacroiliac injury 
and weakness 5237 Lumbosacral or cervical strain 5238 Spinal 
stenosis 5239 Spondylolisthesis or segmental instability 5240 
Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome.

Summary of Relevant Facts

Private treatment reports from January 2001 to April 2001, 
show the veteran was seen on several occasions with 
complaints of low back pain.  An MRI in January 2001 showed 
degenerative disc disease with a tear of the posterior anulus 
at the L5-S 1 level and small left paracentral disc 
protrusion at L5-Sl without compromise of the central canal 
or neural foramina.  An epidural steroid injection in April 
2001 did not produce improvement.  Surgical intervention was 
recommended.  There was a surgical diskectomy performed in 
July 2001, and a temporary 100 percent evaluation was awarded 
associated with this surgery for one month convalescence.

On VA examination of January 2002, a history of lumbar 
laminectomy and diskectomy was noted.  The veteran reported 
his low back pain had markedly improved, but he still had 
some aching pain in the lower back.  He denied a history of 
radicular symptoms.  On examination, there was no discomfort 
to palpation in the lower lumbar spine.  A healed surgical 
scar was noted with some discomfort around the scar to 
palpation.  Range of motion was shown as 100 degrees flexion 
to 15 degrees extension.  Straight leg raising was negative 
bilaterally.  Deep tendon reflexes were 2+ and equal in both 
lower extremities.  Motor strength was 5/5 in both lower 
extremities.  Sensation was intact in both lower extremities.

Private treatment records from September 2003, reflect the 
back with full range of motion.  Muscle strength was 5/5, and 
straight leg raising was negative.  There was pain when 
drawing knees to body and extending back.  MRI showed mild 
degenerative facet disease in the lower lumbar, but there was 
no disk protrusion.

April 2003 radiology report noted a narrowing of the disk 
space at L5-S1.  Minimal anterior osteophytes were 
appreciated.  Pedicles were intact.  

On VA examination on April 19, 2004, the examiner indicated 
no incapacitating episodes in the last year.  A brace was not 
used, but the veteran occasionally used a cane for 
assistance.  A six centimeter lower lumbar scar, which was 
tender to palpation, was noted at the surgical site.  There 
was some paraspinal spasm, but repetitive motion did not give 
further limitations.  The range of motion was flexion to 30 
degrees but he could continue to 100 degrees with pain.  He 
could extend to 15 degrees and had pain.  He had 45 degrees 
of right and 50 degrees of left lateral flexion.  With 
minimal pain he could rotate to 45 degrees.  He could stand 
on his heels and toes and walk.  He had weak, but equal 
extensor hallucis longus strength.  He had positive straight 
leg raising bilaterally at 45 degrees.  He had a decreased 
pinprick on the dorsum of the left foot.  Sphincter was 
normal,  A September 2003 MRI showed a left hemi-laminectomy.  
Impression was lumbosacral disk disease L5-S1, post-operative 
L5-S1 and recurrent disk pain.

Analysis

Turning initially to the evidence under both the old disc and 
spine regulations, the Board notes that first, the evidence 
does not support a finding of ankylosis of the lumbar spine.  
Ankylosis is defined as a stiffening or fixation of the 
joint.  While some limitation of motion is shown prior to 
adoption of the new regulations, there is no indication that 
the veteran's spine was ever frozen in a fixed position.  The 
veteran has always been able to perform at least some range 
of motion testing.  Accordingly, there is no basis under 
Diagnostic Code 5289 for an increased rating.

Similarly, there is no basis for a higher rating under 
Diagnostic Codes 5292 or 5295 under the pre-amended 
regulations.  The available evidence for the period pertinent 
to when the old criteria were in effect simply does not 
demonstrate a moderate or greater limitation of motion 
(Diagnostic Code 5292) and/or muscle spasm and unilateral 
loss of lateral spine motion or more severe lumbosacral 
strain (Diagnostic Code 5295) as defined above.  Therefore, 
the Board has no basis to assign a higher rating under the 
pre-amended regulations.

Finally, the medical evidence does not support a higher 
rating under pre-amended Diagnostic Code 5293 for 
intervertebral disc syndrome.  Specifically, radiculopathy 
was absent and sensation and neurological testing were 
reported as essentially normal.  The evidence for that period 
certainly does not approximate anything approaching a severe 
or greater disablement along the lines contemplated by the 
relevant diagnostic criteria.  Accordingly, a higher rating 
would not be for application under the old criteria.

Moreover, the evidence of record establishes that the 
veteran's clinical disability does not approximate the 
criteria for a 40 percent or greater rating under Diagnostic 
Code 5295.  As noted above, muscle testing was reported as 
5/5 and reflexes were essentially normal.  The Board finds 
that this evidence does not rise to the level of 
symptomatology anticipated by the regulations to warrant any 
higher rating.

Turning next to the issue of the appropriate rating under the 
amended regulations, the Board will consider whether the 
evidence contained in the claims file after the effective 
date of the new disc and spinal regulations warrants a higher 
than 20 percent rating.  The Board observes that the April 
19, 2004 VA examination appears to reflect a definite 
increase in pertinent symptomatology.

However, to warrant a higher evaluation under the new 
intervertebral disc regulations, the evidence must show 
incapacitating episodes.  There is simply no medical evidence 
showing the veteran has ever been prescribed bed rest by a 
physician, nor does the veteran allege this is so.  In fact, 
at the most recent examination, the veteran denied any such 
episodes.

In this case, there is no evidence that the veteran has 
experienced acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest and treatment by a 
physician at any time during the appeal process.  While he 
has complained of on-going pain and discomfort, there is no 
indication that bedrest has been ordered.  Therefore, the 
Board finds that there is no basis for a higher than 20 
percent rating for intervertebral disc syndrome under the new 
regulations.

Next, the medical evidence still fails to show evidence of 
ankylosis of the lumbar spine.  While limitation of motion is 
shown, the level of motion reported indicates to the Board 
that ankylosis is not present; therefore, there is no basis 
for a higher evaluation.

Next, considering the veteran's chronic orthopedic and 
neurological manifestations, the Board notes that the most 
recent examination supports accomplishment of range of motion 
testing with pain.  Such chronic orthopedic manifestations 
may be acknowledged by regarding same as limited to forward 
flexion of the thoracolumbar spine to 30 degrees or less, 
which corresponds to a 40 percent evaluation under Diagnostic 
Code 5237.  As noted above, there is no evidence of ankylosis 
of the lumbar spine to consider a higher rating under the 
General Rating Formula.

The neurologic manifestations of the veteran's intervertebral 
disc syndrome include findings that the motor function and 
sensory function were within normal limits, motor examination 
was 5/5, and there was no evidence of atrophy.  The reflexes 
were 2+ bilaterally.  The veteran denied loss of 
coordination, weakness, or fatigability.  There has been no 
reported evidence of additional neurologic dysfunction, such 
as loss of bladder control, etc.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and, therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, 
Diagnostic Code 8620 refers to neuritis of the sciatic nerve 
and Diagnostic Code 8720 refers to neuralgia of the sciatic 
nerve.

As noted above, the veteran's neuropathy of the right lower 
extremity is manifested by normal motor and sensory 
examinations, normal reflexes, and no pertinent subjective 
complaints such as loss of coordination, etc.  There are no 
other organic changes present such as muscular atrophy or 
trophic changes.  The Board finds that such symptoms are 
compatible with a noncompensable rating.  As such, the Board 
finds that a separate rating for the neurologic manifestation 
of lower extremity neuropathy due to intervertebral disc 
syndrome to be noncompensable as analogous to neuritis of the 
sciatic nerve under Diagnostic Code 8620.

Accordingly, the Board finds that, under the combined 
criteria, the veteran could be rated as 40 percent rating for 
his chronic orthopedic manifestation of limitation of lumbar 
spine motion but a noncompensable rating for his chronic 
neurologic manifestation of mild neuropathy.  After combining 
the ratings under 38 C.F.R. § 4.25, the veteran would be 
entitled to no greater than a 40 percent schedular rating.  
Therefore, the Board finds that a higher evaluation is not 
warranted for a combined orthopedic or neurological 
evaluation under the new regulations.

Other Matters

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated. Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. § 4.14; see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).

The Board also finds that the record presents a basis for 
assignment of an additional compensable rating for the 
surgical scar associated with the veteran's July 2001 
diskectomy.  The record, as detailed above, documents the 
presence of a surgical scar that is mildly symptomatic.  The 
scar is a component of the disability on appeal and properly 
before the Board.  Diagnostic Code 7804 provides that a 10 
percent disability evaluation will be warranted with evidence 
that a scar is painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004). A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Note 1 following Diagnostic Code 7804 (2004). In such 
a case, a 10 percent evaluation will be assigned for a scar 
on the tip of a finger or toe even though amputation of the 
part would not warrant a compensable evaluation. 38 C.F.R. § 
4.118, Note 2 following Diagnostic Code 7804.  Although the 
rating criteria for evaluation of the surgical scar were 
changed in 2002, a 10 percent rating is the maximum allowable 
under either the old or new criteria.  

Conclusion

After consideration of all of the evidence, the Board finds 
that, except as provided above, the preponderance of the 
evidence is against any higher evaluations for the 
disabilities at issue.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit 
of the doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's service connected disabilities have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 




ORDER

An increased evaluation of 30 percent, but not greater, for 
IBS is granted, subject to the provisions governing the award 
of monetary benefits. 

An increased evaluation of 40 percent, but not greater, for 
chronic low back pain is granted, subject to the provisions 
governing the award of monetary benefits. 

A separate 10 percent disability evaluation, but not greater, 
for a tender scar is granted, subject to the provisions 
governing the award of monetary benefits.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


